UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 9, 2007 ERHC Energy Inc. (Exact Name of Registrant as Specified in Charter) Colorado 000-17325 88-0218499 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 5444 Westheimer Road, Suite 1440 Houston, Texas 77056 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (713) 626-4700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 9, 2007, ERHC Energy Inc. issued a press release announcing its financial results for the fiscal quarter ended March 31, 2007.A copy of such press release is furnished herewith as Exhibit 99.1. The information furnished in this Current Report on Form 8-K, including Exhibit 99.1, is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits.The following exhibit is furnished pursuant to Item 2.02 of Form 8-K: Exhibit number Description 99.1 Press Release dated May 9, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. By: /s/ Peter Ntephe Peter Ntephe Secretary Dated:May 14, 2007 EXHIBIT INDEX Exhibit number Description 99.1 Press Release dated May 9, 2007
